Citation Nr: 1709924	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with spondylolisthesis at L5-S1 (low back disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain with spondylolisthesis at L5-S1 (low back disability). 

(The issues of entitlement to a compensable rating for residuals of fracture of the right sixth and seventh ribs, service connection for psychiatric disorder, service connection for sleep disorder, and service connection for a traumatic brain injury will be addressed in a subsequent, separate Board decision after honoring the Veteran's request for a hearing).

REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ, which granted service connection for lumbosacral strain with spondylolisthesis at L5-S1 (low back disability).  A 20 percent rating was assigned with an effective date of December 24, 2003.  This promulgated the grant of service connection in a Board decision from October 2009. 

In February 2013, the Board remanded the increased rating claim for further development, to include obtaining outstanding records and providing the Veteran with an updated examination.

A Board video conference hearing was scheduled for April 2011.  The Veteran through his representative notified the RO in an April 2011 letter correspondence that he does not have the financial means to attend the hearing and that "it is in his best interests to negate this conference at this time."  There are no subsequent requests in the record that indicate the Veteran's desire to reschedule the hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The issue of potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite a TDIU claim being denied in March 2014, and an apparent withdrawal in February of 2016 (see also April and May 2016 RO letters), subsequent evidence, namely an August 2016 VA back examination, appears to again raise the issue as to whether the Veteran is precluded from obtaining and/or maintaining employment due to his service-connected lumbar spine disability.  

Accordingly, the issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability is primarily productive of degenerative joint disease with painful flare-ups and limited motion and degenerative disc disease.  

2.  Resolving all doubt in the Veteran's favor, forward flexion of the thoracolumbar spine to 30 degrees or less is approximated when also considering additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing or during a flare-up. 

3.  Resolving any doubt in the Veteran's favor, his lumbar spine disability has been productive of neurological impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve during the appeal period; no neurological impairment in the left lower extremity, bowel, or bladder is demonstrated.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for his lumbar spine disability are approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.59, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242, 5237 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the duty to notify the Veteran's claim for rating in excess of 20 percent for his lumbar spine disability arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports from December 2007 and August 2016, SSA records, and the Veteran's statements in support of his claim.  

In addition, the Veteran was afforded VA back examinations in December 2007 and August 2016.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  As will be discussed in further detail below, the December 2007 VA examination is inadequate for rating purposes.  The Board notes that the Veteran, in a September 2016 statement, challenged the adequacy of the August 2016 examination stating that the examiner did not review his x-rays of his spine which were relied upon for the purpose of granting service connection.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

In this case, the August 2016 VA examiner specifically noted in the examination report that x-rays of the lumbar spine were taken and reviewed in conjunction with the examination.  Thus, absent any additional specific challenges to the competence of the VA examiner, the Board finds that the August 2016 examination of the spine is adequate to decide the claim, as it is thorough and adequate, and provides sound bases upon which to base a decision with regard to the Veteran's claim.  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Neither the Veteran nor his representative have identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

II.  Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126   (1999) (applying this concept to initial ratings). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is competent to testify on factual matters of which he or she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claim for Lumbar Spine Disability - Analysis

The Veteran seeks a rating higher than 20 percent for his service-connected low back disability, which is currently rated under 38 C.F.R. § 4.71a, DC 5242, which contemplates degenerative arthritis of the spine, and formerly rated under DC 5237 applicable to lumbosacral strain.  

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.



Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

6) 100 percent -- Unfavorable ankylosis of the entire spine. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

The Veteran in this case has been in receipt of a 20 percent rating for his low back disability since December 24, 2003.  

Turning now to the evidence of record, the Veteran was afforded a December 2007 VA compensation examination of the lumbar spine in which he reported moderate pain and flare-ups to his neck and back, and complained of radiating pain to his right leg.  Forward flexion of the thoracolumbar spine 

Nonetheless, while the examination appeared to be adequate at that time, subsequently, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the December 2007 VA spine examination, the Board finds that it was incomplete and required further medical guidance, in light of the recent holding in Correia.  Since the 2007 VA spine examination did not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Board considers this examination to be inadequate and will not be used herein for rating purposes. 

Nevertheless, following the Board's remand in February 2013, the Veteran was afforded an additional VA compensation examination in August 2016 to assess the severity of his lumbar spine disability, which as aforementioned, the Board find to be adequate.  

The August 2016 VA examiner stated that the Veteran wore a Velcro brace and used a cane.  During the examination, the Veteran reported symptoms of progressive pain that radiated to his right leg, as well as leg cramping and flare-ups.  He additionally reported that he could not lift anything, drive far, or walk far due to leg cramping and pain. 

The August 2016 VA examiner noted that the Veteran had back spasms that did not result in abnormal gait or abnormal spinal contour.  On active motion, flexion of the thoracolumbar spine was to 75 degrees; extension was to 20 degrees; right lateral flexion was to 25 degrees; left lateral flexion was 30 degrees; right lateral rotation was to 25 degrees; and left lateral rotation was to 20 degrees.  After three repetitions, the examiner noted that forward flexion was to 70 degrees; extension was to 20 degrees; lateral flexion was 25 bilaterally; right lateral rotation was to 25 degrees; and left lateral rotation was to 20 degrees.  

As noted above, the December 2007 VA examination is inadequate for rating purposes.  Accordingly, the Board's analysis herein will rate the Veteran's disability based on the findings of the only adequate examination conducted during the rating period, which is the August 2016 examination.  Correia v. McDonald, 28 Vet. App. 158 (2016).   
On review of all competent lay and medical evidence dated during the rating period on appeal,  forward flexion of the Veteran's low back has been, at worst, to 75 degrees on initial range of motion testing, and to 70 degrees on observed repetitive-use testing, and there is completely no evidence of ankylosis.  Thus, in the absence of flexion limited to 30 degrees or less on range of motion testing, or unfavorable ankylosis, the criteria for a higher rating of 40 percent are not met under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Nonetheless, the Board must also consider any functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and Deluca.  The medical evidence demonstrates that the Veteran experienced pain in his low back beginning when he performed the range of motion testing and the examiner stated that pain, weakness, fatigability, or incoordination significantly limits his functional ability with repeated use over time and during flare-ups.  Additionally, after repetitive-use testing, the examiner indicated that the Veteran's functional impairment in the lumbar spine was consistent with less movement than normal, weakened movement, and pain on movement.  He added that the Veteran's chronic progressive pain that leads to weakening will interfere with his home and work chores, shopping, and exercise activities. 

Equally as important, while there is no diagnosis of ankylosis of the spine, the VA examiner, in his analysis, observed that the Veteran, after the repetitive motion testing, was only able to forward flex his low back to 20 degrees.  Thus, when considering all the medical evidence as a whole, but especially the examiner's own analysis, it is evident that due to pain on a repetitive motion, the Veteran's forward flexion of the low back is only to 20 degrees.  Therefore, the criteria for the next- higher rating of 40 percent under DC 5237 are approximated, when considering the Veteran's functional impairment due to pain and other factors upon repetitive motion and during a flare-up.  

As the increase to 40 percent for the Veteran's low back disability is the maximum rating for limitation of motion, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

The Board also considered whether an even higher rating (higher than 40 percent) is warranted under the General Rating Formula; however, there is no diagnosis of unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating under the General Rating Formula.  

Moreover, while the Board recognizes that the Veteran is also diagnosed with IVDS; he has not demonstrated any incapacitating episodes of IVDS during the past 12 months (the record does not show a physician prescribed bed rest of at least one week which is required for rating purposes).  See Diagnostic Code 5243.  In summary, a higher rating is not warranted under the IVDS Formula.  Because the evidence shows no compensable manifestation of IVDS, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine.  

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.
The Veteran has reported radicular pain in his right leg during the pendency of the appeal, and he is competent to report pain, as it is observable by a layperson.  Although the August 2016 VA examiner indicated that there is no official diagnosis of sciatica or radiculopathy, he affirmatively stated that the Veteran has radiation of pain down his right leg stemming from his low back disability.  As such, the Board finds that the evidence is in equipoise as to whether the Veteran has neurological manifestations in his legs secondary to his service-connected lumbar spine disability.  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, he has had neurologic impairment in his right leg associated with low back disability during the entire appeal period.  His right leg symptom of radicular pain is analogous to mild, at worst, radiculopathy of the sciatic nerve.  As such, the Board concludes that the evidence supports his entitlement to a separate 10 percent rating under DC 8520 for radiculopathy of the right lower extremity.  

However, a higher rating of 20 percent is not warranted for right leg radiculopathy, as the Veteran's neurologic symptoms are only intermittent and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a.  

Lastly, the competent evidence does not reflect any other objective neurologic abnormalities associated with the low back disability, such as any in the left lower extremity, bladder, or bowel, so as to warrant any additional separate ratings.

IV.  Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar spine disability is primarily manifested by disc disease, painful and limited motion, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5237-5243; DeLuca, Mitchell, supra.  The Board notes further that there is no evidence in the record of radicular symptoms in the right leg that are not encompassed by the criteria for the separate schedular rating assigned herein.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

For the entire rating period on appeal, a rating of 40 percent, but no higher, for the Veteran's service-connected lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

A separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the right lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.


REMAND

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain with spondylolisthesis at L5-S1 (low back disability), as aforementioned, the issue was raised again by the record after being denied in March 2014.  Most recently, during the August 2016 VA spine examination the examiner indicated that the Veteran service-connected disability will affect his ability to work.  The examiner noted that the Veteran's chronic and progressive pain that leads to weakness will interfere with his work chores.  The examiner added that the Veteran's lifting limitation due to his low back disability is 20 lbs.   

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision herein to increase the Veteran's low back disability to 40 percent disabling for the entire rating period on appeal.

2.  Send the Veteran the appropriate notice as to how to substantiate requests for a TDIU.

Also provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.

3.  Then, after completing any other development that may be warranted, readjudicate the newly raised TDIU claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


